      Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


P.H. GLATFELTER COMPANY,                      :     Civil No. 1:19-CV-2215
                                              :
       Plaintiff,                             :
                                              :
v.                                            :
                                              :     (Judge Wilson)
BABCOCK & WILCOX POWER                        :
GENERATION GROUP, INC., f/k/a                 :
THE BABCOCK & WILCOX                          :
COMPANY, n/k/a BABCOCK &                      :     (Magistrate Judge Carlson)
WILCOX ENTERPRISES, INC.,                     :
                                              :
       Defendant.                             :

                        MEMORANDUM AND ORDER

     I. Factual and Procedural Background

       This case comes before us for resolution of a discovery dispute which is

embodied in the correspondence of counsel, (Docs. 48, 50), which we will construe

as a motion to compel a further interrogatory response. By way of background,

Glatfelter, a global supplier of engineered materials headquartered in York,

Pennsylvania, is suing Babcock in connection with a contract between these two

companies to provide updated boilers for a Glatfelter facility in Spring Grove,

Pennsylvania. According to Glatfelter’s complaint, in the course of this project,

Babcock provided materially deficient boilers, and made fraudulent and negligent

misrepresentations regarding its workmanship, ability to fulfill the contract, and the


                                          1
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 2 of 9




quality of the equipment which it provided to Glatfelter. (Doc. 1). On the basis of

these factual averments, Glatfelter seeks damages in excess of $58,900,000. (Id., ¶

92). According to the complaint, the matters alleged by Glatfelter regarding

Babcock’s deficient, negligent, and fraudulent performance on this project spanned

from 2015 to 2018. (Id.) Moreover, Glatfelter describes the defective boilers

provided by Babcock as a critical impediment to the operation of this facility.

According to Glatfelter:

      82. Despite years of attempts to correct its defective work, Babcock
      never provided the boilers it agreed to provide. To the contrary,
      Babcock’s boilers have caused Glatfelter to experience years of
      uncertainty and unreliable performance, significant increased costs, and
      countless hours for troubleshooting and monitoring the boilers’
      performance for safety and deficiencies.

       83. The Mill relies upon these boilers to operate. While the Mill is also
      supported by two other boiler systems (that do not run on natural gas),
      they are not capable of powering the Mill for any length of time on their
      own.


(Id., ¶¶ 82-83).

      During this time frame when Glatfelter was operating this facility with these

deficient boilers, which “caused Glatfelter to experience years of uncertainty and

unreliable performance, significant increased costs, and countless hours for

troubleshooting and monitoring the boilers’ performance for safety and

deficiencies,” Glatfelter was also marketing its facility for sale. Eventually Glatfelter

sold this facility in October of 2018 to Pixelle Specialty Solutions, LLC. (Id., ¶ 84).

                                            2
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 3 of 9




         It is against this backdrop that we consider the parties’ positions regarding

Babcock’s Interrogatory 9, which asked Glatfelter to “Identify each Person involved

in the marketing of the Facility or the sale of the Facility to [Pixelle], including a

description of the Person’s role and the party for whom such Person worked or

provided services.” While Glatfelter has provided some information regarding the

actual sale of this facility, it has objected to disclosures relating to its marketing of

this property, arguing that this information is both irrelevant and disproportionate to

the needs of Babcock in defending this $58,900,000 lawsuit.

         Upon consideration of the parties’ positions, we find that this particular

discovery is both relevant and proportionate. Therefore, for the reasons set forth

below, we will order Glatfelter to fully comply with this interrogatory.

   II.      Discussion

         Rulings regarding the proper scope of discovery are matters consigned to the

court’s discretion and judgment. A court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of abuse of that discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion also extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

         District courts provide magistrate judges with particularly broad
         discretion in resolving discovery disputes. See Farmers & Merchs.
         Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
         (D.N.J. 1997). When a magistrate judge’s decision involves a

                                            3
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 4 of 9




      discretionary [discovery] matter . . ., “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under the standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 2735702, at *1 (D.N.J. Sept. 27, 2010).

      The exercise of this discretion is guided, however, by certain basic principles.

At the outset, Rule 26(b) of the Federal Rules of Civil Procedure generally defines

the scope of discovery permitted in a civil action, prescribes certain limits to that

discovery and provides as follows:

      (b) Discovery Scope and Limits.

      (1) Scope in General. Unless otherwise limited by court order, the scope
      of discovery is as follows: Parties may obtain discovery regarding any
      nonprivileged matter that is relevant to any party’s claim or defense and
      proportional to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the parties'
      relative access to relevant information, the parties' resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely
      benefit. Information within this scope of discovery need not be
      admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b).


                                          4
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 5 of 9




      Thus, our discretion is limited in a number of significant ways by the scope

of Rule 26 itself, which provides for discovery of only “nonprivileged matter that is

relevant to any party’s claim or defense.” Therefore, “[t]he Court’s discretion in

ruling on discovery issues is, therefore, restricted to valid claims of relevance and

privilege.” Robinson v. Folino, No. 14-227, 2016 WL 4678340, at *2 (citing Jackson

v. Beard, No. 11-1431, 2014 WL 3868228, at *5 (M.D. Pa. Aug. 6, 2014) (“Although

the scope of relevance in discovery is far broader than that allowed for evidentiary

purposes, it is not without its limits....Courts will not permit discovery where a

request is made in bad faith, unduly burdensome, irrelevant to the general subject

matter of the action, or relates to confidential or privileged information”)).

      Accordingly, at the outset it is clear that Rule 26's definition of that which can

be obtained through discovery reaches any nonprivileged matter that is relevant to

any party’s claim or defense, and valid claims of relevance and privilege still cabin

and restrict the court’s discretion in ruling on discovery issues. Furthermore, the

scope of discovery permitted by Rule 26 embraces all relevant information, a

concept which is not confined to admissible evidence but is also defined in the

following terms: “Information within this scope of discovery need not be admissible

in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Rather, Rule 26 states that

“[p]arties may obtain discovery regarding any nonprivileged matter that is relevant

to any party's claim or defense.” This concept of relevance is tempered, however, by


                                           5
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 6 of 9




principles of proportionality. Thus we are now enjoined to also consider whether the

specific discovery sought is “proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties'

relative access to relevant information, the parties' resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Thus, it has been

said that the amended rule ‘restores the proportionality factors to their original place

in defining the scope of discovery.’ ” Fassett v. Sears Holdings Corp., 319 F.R.D.

143, 150 (M.D. Pa. 2017) (quoting Wertz v. GEA Heat Exchangers Inc., No. 1:14-

CV-1991, 2015 WL 8959408, at *2 (M.D. Pa. Dec. 16, 2015)).

      Viewing this discovery dispute as one that essentially entails an assessment

of issues of relevance and proportionality, we find that the marketing information

requested by Babcock is relevant to the claims and defenses in this case. Glatfelter

has sued Babcock for $58,900,000 alleging breach of contract, fraud, negligent

misrepresentations, and unjust enrichment, asserting that Babcock’s failure to

perform under this contract and misstatements regarding its performance “caused

Glatfelter to experience years of uncertainty and unreliable performance, significant

increased costs, and countless hours for troubleshooting and monitoring the boilers’

performance for safety and deficiencies,” (Doc. 1, ¶ 82). Given the allegations in this

complaint, as framed by Glatfelter, the plaintiff’s marketing statements regarding


                                           6
      Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 7 of 9




the operation of the mill and the performance of these boilers during the time when

Glatfelter alleges that the boilers were chronically deficient has obvious relevance

to this case.

       Indeed, these discovery disclosures may have a dual relevance here. If

Glatfelter transparently disclosed to potential buyers that the boilers “caused

Glatfelter to experience years of uncertainty and unreliable performance, significant

increased costs, and countless hours for troubleshooting and monitoring the boilers’

performance for safety and deficiencies,” then this evidence would be highly

relevant and strongly bolster the plaintiff’s case. Conversely, if the marketing

information provided to third parties describes the performance of the boilers in

more positive terms, that information would be equally relevant but would carry a

different evidentiary significance.

       Finding that this information is relevant, we also conclude that the disclosure

of this data is proportionate to the needs of the case. In making this determination,

we are enjoined to “consider[] the importance of the issues at stake in the action, the

amount in controversy, the parties' relative access to relevant information, the

parties' resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b). By tying concepts of relevance and proportionality

to the issues at stake in the case and the amount in controversy, “the Court looks


                                           7
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 8 of 9




initially to the pleadings” to address these questions. Fassett v. Sears Holdings Corp.,

319 F.R.D. 143, 149 (M.D. Pa. 2017). This means in a very real sense that it is often

the plaintiff’s complaint which defines both what is relevant and what is

proportionate in discovery.

      So it is here. Guided by the allegations in plaintiff’s complaint, we find that

the marketing representations made by Glatfelter at a time when the plaintiff alleges

that the poor performance of the Babcock boilers “caused Glatfelter to experience

years of uncertainty and unreliable performance, [and] significant increased costs,”

relate to an issue that Glatfelter has defined as a question of central importance to

this case. Further, given Glatfelter’s assertions that it has suffered injuries totaling

$58,900,000 as a result of Babcock’s actions, we also conclude that this discovery

is proportional to the enormous amount in controversy. Finally, we recognize that

this information regarding Glatfelter’s contemporaneous marketing efforts

concerning the Spring Grove facility is information that is uniquely in the possession

of the plaintiff, yet another factor which suggests that Babcock’s demand for this

information is both proper and proportional.

      Finding that the discovery sought by Babcock is both relevant and

proportional to the issues defined by Glatfelter in its complaint, we will order

Glatfelter to fully respond to Interrogatory 9.

      An appropriate order follows.


                                           8
     Case 1:19-cv-02215-JPW-MCC Document 53 Filed 08/04/21 Page 9 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

P.H. GLATFELTER COMPANY,                        :      Civil No. 1:19-CV-2215
                                                :
      Plaintiff,                                :
                                                :
v.                                              :
                                                :      (Judge Wilson)
BABCOCK & WILCOX POWER                          :
GENERATION GROUP, INC., f/k/a                   :
THE BABCOCK & WILCOX                            :
COMPANY, n/k/a BABCOCK &                        :      (Magistrate Judge Carlson)
WILCOX ENTERPRISES, INC.,                       :
                                                :
      Defendant.                                :


                                        ORDER

      AND NOW, this 4th day of August 2021, in accordance with the

accompanying Memorandum, IT IS ORDERED that the correspondence of counsel,

(Docs. 48, 50), which we will construe as a motion to compel further interrogatory

response to Defendant’s Interrogatory 9, which asked Glatfelter to “Identify each

Person involved in the marketing of the Facility or the sale of the Facility to [Pixelle],

including a description of the Person’s role and the party for whom such Person

worked or provided services” is GRANTED.



                                                /s/ Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge


                                            9
